        Case 3:15-cv-00675-JBA Document 2031 Filed 07/23/21 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT

  UNITED STATES SECURITIES AND EXCHANGE
  COMMISSION,
        Plaintiff,
        v.
  IFTIKAR AHMED,
        Defendant, and                  Civil No. 3:15cv675 (JBA)

  IFTIKAR ALI AHMED SOLE PROP; I-CUBED
  DOMAINS, LLC; SHALINI AHMED; SHALINI AHMED July 23, 2021
  2014 GRANTOR RETAINED ANNUNITY TRUST;
  DIYA HOLDINGS LLC; DIYA REAL HOLDINGS, LLC;
  I.I. 1, a minor child, by and through his next friends
  IFTIKAR and SHALINI AHMED, his parents; I.I. 2, a
  minor child, by and through his next friends
  IFTIKAR and SHALINI AHMED, his parents; and I.I.
  3, a minor child, by and through his next friends
  IFTIKAR and SHALINI AHMED, his parents,

         Relief Defendants.


    ORDER GRANTING PLAINTIFF UNITED STATES SECURITIES AND EXCHANGE
 COMMISSION’S MOTION TO SEAL EXHIBIT A TO ITS MEMORANDUM IN OPPOSITION
  TO DEFENDANT’S MOTION FOR RELEASE OF FUNDS AND DENYING DEFENDANT’S
        MOTION TO SEAL AND RELIEF DEFENDANTS’ MOTION TO STRIKE

       On March 12, 2021, Defendant Iftikar Ahmed filed a motion for living expenses [Doc.

# 1796], which was denied by the Court on April 30, 2021 [Doc. # 1930]. Defendant seeks

to seal Plaintiff Securities and Exchange Commission’s (SEC) Memorandum in Opposition

to Plaintiff’s Motion for Living Expenses as irrelevant, unreliable, defamatory, and

scandalous [Doc. # 1837]. Plaintiff moves to seal Exhibit A to its Memorandum [Doc. #

1834], which Relief Defendants move to strike [Doc. # 1849]. Defendant does not object to

Plaintiff’s Motion to Seal Exhibit A. Plaintiff objects to Defendant’s Motion to Seal [Doc. #

1902] and Relief Defendants’ Motion to Strike [Doc. # 1909].
         Case 3:15-cv-00675-JBA Document 2031 Filed 07/23/21 Page 2 of 3




       Documents filed with the Court have a presumption of public access and may be

sealed only upon a particularized showing of clear and compelling reasons. See D. Conn. L.

Civ. R. 5(e)(3). Exhibit A to Plaintiff’s Memorandum [Doc. # 1826-1] not only includes

scandalous and unsubstantiated allegations levied by an anonymous source against Relief

Defendants but also includes the names of aliases used by Defendant in his dealings in India

and supports Plaintiff’s claim that Defendant lied about his income and employment status.

The Court agrees that Exhibit A should be sealed to prevent the scandalous allegations

from becoming public, and grants Plaintiff’s motion [Doc. # 1834]. Consequently, Relief

Defendants’ Motion to Strike [Doc. # 1849] is denied as “motions to strike are viewed

unfavorably and rarely granted,” Tucker v. Am. Int'l Grp., Inc., 936 F. Supp. 2d 1, 15 (D. Conn.

2013), and the same reputational harm that Relief Defendants fear can be avoided by

sealing the exhibit in lieu of striking it.

       In his Motion to Seal, Defendant repeats many of his claims that the Court found

unpersuasive in his opposition to the SEC’s Motion to Unseal Its Motion to Preclude Further

Affidavits from Mr. Ahmed. (See Def.’s Response to SEC’s Reply in Supp. of its Mot. to Unseal

[Doc. # 1832]; Order Granting Pl. [SEC]’s Consolidated Mot. to Unseal Its Mot. to Preclude

Further Affidavits from Def. and Denying Def.’s Mot. to Seal and Mot. to Strike [Doc. #

1929].) The Court finds Defendant’s arguments similarly unpersuasive here. (See id.) See

also United States v. Amodeo, 71 F.3d 1044, 1051 (2d Cir. 1995) (noting that the Court must

balance the strong presumption of openness against countervailing interests, like the

privacy of individuals, law enforcement concerns, and judicial efficiency). Thus,

Defendant’s Motion to Seal [Doc. # 1837] is denied.




                                               2
       Case 3:15-cv-00675-JBA Document 2031 Filed 07/23/21 Page 3 of 3




      Accordingly, Plaintiff’s Motion to Seal [Doc. # 1834] is GRANTED. Relief Defendants’

Motion to Strike [Doc. # 1849] and Defendant’s Motion to Seal [Doc. # 1837] are DENIED.



                                         IT IS SO ORDERED.

                                         ____________________/s/_______________________________

                                         Janet Bond Arterton, U.S.D.J.

                              Dated at New Haven, Connecticut this 23rd day of July 2021.




                                            3
